Citation Nr: 0831913	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969 and from June 1974 to June 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran has submitted new evidence relevant to his claim 
which has not been considered by the Agency of Original 
Jurisdiction.  A supplemental statement of the case (SSOC) 
must be issued before this appeal can be considered by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1998).  The 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran's claim was denied because a December 2004 VA 
examiner found the veteran did not have PTSD.  However, the 
veteran has submitted evidence from his private treating 
psychiatrist which contains a diagnosis.  In support of his 
claim that he does in fact have PTSD, in May 2005 the veteran 
submitted two statements from friends which describe how the 
veteran's behavior has changed since his service in Vietnam 
and discuss several symptoms which may be pertinent in 
assigning a PTSD diagnosis.  The file contains a notation 
from the RO which states that an SSOC is needed to address 
this evidence.  Given that this evidence is relevant in this 
claim, the Board finds that the veteran is entitled to a SSOC 
which addresses this new evidence.  Manlincon, 12 Vet. App. 
at 240-41; VAOPGCPREC 16-92.  If the benefit sought on appeal 
is not granted, the issue should be returned to the Board 
after issuance of the SSOC.



Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim in light 
of the two personal statements submitted 
in support of the veteran's claim in May 
2005.  Manlincon, supra.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a SSOC and given a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

